Citation Nr: 0620491	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-36 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence to reopen a previously 
denied claim for entitlement to service connection for post-
traumatic stress disorder (PTSD) has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for PTSD.  The 
veteran perfected an appeal of that determination.

The veteran also perfected an appeal of the issues of 
entitlement to service connection for atopic dermatitis, 
sexual dysfunction, and depression, to include insomnia.  In 
November 2003, the veteran withdrew his appeal of the 
decision on those claims.  Thus, they are not before the 
Board and will not be addressed in the decision below.  
38 C.F.R. § 20.204 (2005).

The veteran testified at a video teleconference hearing in 
September 2005 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.

The issue of entitlement to service connection for PTSD on 
the merits is addressed in the REMAND portion of the document 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by a March 1994 
rating decision which was not appealed.

2.  The evidence submitted since the 1994 rating decision, by 
itself, or when considered with the previous evidence of 
record, does relate to an unestablished fact necessary to 
substantiate the claim for entitlement to service connection 
for PTSD and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen a previously denied claim 
for entitlement to service connection for PTSD has been 
received; and, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, No. 04-181 (U.S. Vet. App., March 
31, 2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In light of the favorable determination with respect to 
whether new and material evidence has been submitted, and the 
need to remand for additional information with regard to the 
merits of the case, no further discussion of VCAA compliance 
is needed.

Analysis

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  

"New" evidence means existing evidence not previously 
submitted to agency decision makers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156.

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).

The veteran initially claimed entitlement to service 
connection for PTSD in November 1993.  A March 1994 rating 
decision denied the claim.  The evidence relied on by the RO 
consisted of the veteran's Army Form 20 and his service 
medical records, as he did not respond to the RO's request 
for additional evidence to support his claim.  His Form 20 
reflects that he served in Vietnam from January 1969 to 
January 1970, and he was assigned to Company D, 1st Engineer 
Battalion, 1st Infantry Division.

The Form 20 also reflects that he was in Vietnam during the 
North Vietnam/Viet Cong Tet Offensive, the Republic of 
Vietnam 1969 Tet Counter Offensive, and the Republic of 
Vietnam Counter Offensive Phase VI.  The service medical 
records reflect no entries related to PTSD or any other 
acquired mental disorder, and his psychiatric area was 
assessed as normal at his physical examination for separation 
from active service.  The claims file reflects no evidence of 
an appeal of the March 1994 decision having been submitted, 
and it became final in accordance with applicable law and 
regulation.

The veteran submitted his current application to reopen his 
previously denied claim in October 2002.  The evidence added 
to the claims file since the 1994 rating decision consists of 
an October 2002 private report of psychiatric examination of 
Piedmont Social Services, which reflects a diagnosis of PTSD 
and conversion disorder.  The report reflects that the 
veteran related that he was assigned to Vietnam as an 
engineer when he was 18 years of age, and his duties included 
land mine sweeping.  The veteran related that he came under 
fire while performing that duty, and he saw a lot of people 
get killed as well as a lot of mutilated bodies.

The veteran related that he had experienced a considerable 
amount of anxiety and depression since Vietnam, and that he 
dealt with it by keeping busy.  The examiner rendered a 
diagnosis of PTSD and conversion disorder and noted that he 
would support a claim for service connection for PTSD based 
on the veteran's symptoms.

In October 2003, the veteran returned the PTSD Questionnaire 
provided by the RO.  It reflects that he was attached to the 
1st Infantry Battalion, and that some of the geographic 
locations he served at included Saigon, Lai Kai, and that the 
camp where he was based was referred to as "Rocket City," 
because of the number of rocket and mortar attacks on it by 
hostile forces.  The questionnaire also reflects that the 
veteran saw another soldier, Donald Smith, wounded in action, 
and that his unit was constantly in contact with hostile 
forces.

In an April 2004 letter, the veteran related that his unit 
was involved in Operation Shenandoah, which involved 
operations in conjunction with the 1st Calvary Division in 
October 1969 and November 1969.  He asserted that the 
heaviest fighting occurred around a rubber plantation located 
in Lai Khe, and he also claimed personal involvement in 
combat.

At the hearing the veteran's representative asserted that the 
veteran was involved in one of the largest operations of the 
Vietnam War, Operation Atlas Wedge, in which the 1st Infantry 
Division was involved in a summer offensive.  The support 
material for that assertion, however, is an unofficial 
Internet website.  The veteran related that he was a combat 
engineer, and he was responsible for sweeping and clearing 
mines on Highway 1.  He related that the main stressors he 
claimed in support of his claim were the duties of mine 
sweeper and Operation Atlas Wedge.  The veteran asserted 
that, although he was not assigned an infantry Military 
Occupational Specialty code, he and others in his unit were 
commonly assigned infantry duties because, as combat 
engineers, they had received infantry training in addition to 
engineer training.

The veteran also related at the hearing that he could not 
remember the names of casualties in his unit, and that the 
rocket attacks on his base camp were particularly bad in 
March 1969 and April 1969 during the Tet Offensive.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The August 2004 Statement of the Case reflects that the RO 
determined that new and material evidence to reopen the 
veteran's previously denied claim was received, but denied 
the claim on the merits.  Nonetheless, the Board has the 
jurisdictional responsibility to consider whether it was 
proper to reopen the claim.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Thus, the Board will determine whether new 
and material evidence has been received.

As set forth above, the evidence before the RO when the 1994 
decision was issued was the veteran's service medical records 
and his Army Form 20, which reflected service in Vietnam.  
The evidence added to the file since that rating action 
includes a diagnosis of PTSD, which the examining private 
psychiatrist linked to the veteran's service in Vietnam, the 
specific stressors claimed by the veteran, and assertions of 
specific operations in which the veteran claims he 
participated.


Such evidence is new, in that it is not redundant and was not 
previously considered by the RO, and it is also material, in 
that it raises a reasonable possibility of establishing the 
veteran's claim.  38 C.F.R. § 3.156.  Thus, the claim is 
reopened, and the appeal is granted to that extent only.


ORDER

New and material evidence to reopen a previously denied claim 
for entitlement to service connection for PTSD has been 
received. 


REMAND

The veteran has provided unit and stressor information which 
the Board deems sufficient to submit to the U. S. Army and 
Joint Services Records Research Center (JSRRC) for 
confirmation.  

In addition, the veteran's August 2005 letter reflects that 
he informed the RO that he is in receipt of benefits 
administered by the Social Security Administration (SSA) for 
PTSD.  Once VA is put on notice that the veteran is in 
receipt of such benefits, VA has a duty to assist the 
claimant by obtaining the related records.  Baker v. West, 11 
Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Finally, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the June 2003 VCAA 
letter for the PTSD claim only addressed the requirements for 
new and material evidence.  It did not address the specific 
requirements for establishing a claim for PTSD and that the 
veteran should submit any and all evidence in his possession 
related to his claim.  This procedural deficiency can be 
cured on 
remand by issuance of proper notice that addresses all 
elements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  In this 
regard, the veteran testified that he receives treatment at 
Dorn VA Medical Center.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) with 
respect to the claim for service 
connection for PTSD, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, supra.

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for PTSD.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims file.  Specifically, 
treatment records from Dorn VA Medical 
Center should be obtained.

3.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  After the above is complete, the RO 
should request the JSSR to research 
available records for any historical 
reports or other documents related to 
Company D, 1st Engineer Battalion, 1st 
Infantry Division, and its performance of 
land mind sweeping during the period March 
1969 to April 1969 and October 1969 to 
November 1969.  Request the JSSR to 
determine if official documents place 
Company D's home base or camp at or near 
Lai Khe.

The JSSR should also be requested if 
Company D's home base or camp was the 
object of enemy rocket attacks in either of 
the periods given above, as well as whether 
Company D, 1st Engineer Battalion, 1st 
Infantry Division, was involved in an 
Operation Atlas Wedge and/or an Operation 
Shenandoah during the period March 1969 to 
April 1969 and October 1969 to November 
1969.

5.  After conducting any additional 
development deemed necessary in addition to 
the above, to include a VA examination if 
deemed necessary following verification of 
a stressor, RO shall review all of the 
evidence obtained since the supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To the 
extent that the benefit sought on appeal 
remains denied, the RO should issue the 
veteran an SSOC and provide an opportunity 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


